Exhibit 10.13

 

METRO CITY BANK

 

$1,810,000.00

 

June 8, 2012

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order METRO CITY BANK or its successors or assigns at
5441 Buford Highway, Suite 109, Atlanta, GA 30340, or such other place as the
holder hereof may from time to time designate in writing, the principal sum of
One Million Eight Hundred Ten Thousand and No/100 Dollars ($1,810,000.00), plus
interest on the unpaid principal balance at the rate specified below.  Interest
shall be calculated on the basis of the actual number of days elapsed over a
year of 360 days.

 

For the period commencing on the date hereof and continuing through and until
the Maturity Date (hereinafter defined) interest on the principal balance
hereof, or portions thereof, outstanding from time to time shall accrue at the
rate per annum equal to two and 25/100ths percent (2.25%) plus the prime
interest rate (hereinafter referred to as the “Prime”) quoted or published from
time to time in the Money Rates section of the Wall Street Journal, or if no
such rate is published in the Wall Street Journal, then the nearest comparable
published rate, as determined by the holder of this Note.  The interest rate
shall be adjusted daily hereafter upon any change in the Prime to the
appropriate percentage above the Prime in effect on such date.  At no time shall
the interest rate be less than six and 25/100ths percent (6.25%).  Accordingly,
the rate of interest in effect as of the date hereof, and remaining in effect
until and unless a daily change occurs to the Prime and Prime exceeds four
percent (4.00%), is and shall be six and 25/100ths (6.25%) percent per annum.

 

The repayment of this note shall be as follows:

 

(i)                                     Equal monthly installments of principal
and interest based on a twenty-five (25) year amortization schedule will be due
and payable each in the amount of $12,041.94 beginning on August 1, 2012 and
continuing on the same day of each and every month thereafter through and
including June 8th, 2022.

 

(ii)                                  On June 8th, 2022  (the “Maturity Date”),
the entire outstanding principal balance of the indebtedness hereby evidenced,
together with all accrued but unpaid interest thereon, and all other sums due to
holder hereunder shall be due and payable in full.

 

Each installment payment will be applied first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and then apply any remaining balance to reduce principal.

 

If any payment required to be paid by this Note is not paid in full within ten
(10) days after its scheduled due date, the holder hereof may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.

 

--------------------------------------------------------------------------------


 

The undersigned and all guarantors and endorsers of this Note waive presentment,
demand, protest and notice of non-payment and each of the undersigned is bound
as a principal and not as a surety.  The undersigned and all guarantors and
endorsers hereof agree to any extensions of time of payment and partial payment,
before, at or after maturity, without notice.  This Note shall bear interest at
the rate of four points (4.00%) per annum above the interest rate otherwise
payable under the terms of this Note after maturity or in the event of default
until paid in full, or the maximum permitted by applicable law, whichever is
less.  Time is of the essence of this Note.

 

This Note and any extensions or renewals hereof is secured by (i) that certain
Mortgage and Security Agreement dated of even date herewith and recorded in the
Stone County, Arkansas records, and any and all amendments and replacements
thereto, executed by the undersigned in favor of METRO CITY BANK and (ii) other
security.

 

Failure to make any payment when due, or any default under any encumbrance or
agreement securing this Note, or any default in any document executed
simultaneously herewith in connection with the loan, shall cause the entire
remaining unpaid balance of principal and interest to be declared immediately
due and payable at the option of the holder of this Note.

 

In the event holder shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
undersigned, jointly and severally if more than one, agrees to pay reasonable
attorney’s fees for services of such counsel, whether or not suit is brought,
plus costs incurred in connection therewith.

 

In the event of prepayment, in whole or in part, voluntarily or involuntarily, a
prepayment penalty rate shall be assessed as follows.

 

1.              If the prepayment occurs on or before the first anniversary date
of this Note, the prepayment penalty will equal ten percent (10%) of the
principal amount prepaid.

 

2.              If the prepayment occurs after the first anniversary date, but
on or before the second anniversary date, the prepayment penalty will equal nine
percent (9%) of the principal amount prepaid.

 

3.              If the prepayment occurs after the second anniversary date, but
on or before the third anniversary date, the prepayment penalty will equal eight
percent (8%) of the principal amount prepaid.

 

4.              If the prepayment occurs after the third anniversary date, but
on or before the fourth anniversary date, the prepayment penalty will equal
seven percent (7%) of the principal amount prepaid.

 

5.              If the prepayment occurs after the fourth anniversary date, but
on or before the fifth anniversary date, the prepayment premium will equal six
percent (6%) of the principal amount prepaid.

 

--------------------------------------------------------------------------------


 

6.              If the prepayment occurs after the fifth anniversary date, but
on or before the sixth anniversary date, the prepayment premium will equal five
percent (5%) of the principal amount prepaid.

 

7.              If the prepayment occurs after the sixth anniversary date, but
on or before the seventh anniversary date, the prepayment premium will equal
four percent (4%) of the principal amount prepaid.

 

8.              If the prepayment occurs after the seventh anniversary date, but
on or before the eighth anniversary date, the prepayment premium will equal
three percent (3%) of the principal amount prepaid.

 

9.              If the prepayment occurs after the eighth anniversary date, but
on or before the ninth anniversary date, the prepayment premium will equal two
percent (2%) of the principal amount prepaid.

 

10.       If the prepayment occurs after the ninth anniversary date, but on or
before the tenth anniversary date, the prepayment premium will equal one percent
(1%) of the principal amount prepaid.

 

A prepayment penalty shall not apply if the prepayment occurs after the tenth
anniversary date.

 

This Promissory Note will be governed by, construed and enforced in accordance
with federal law and the laws of the State of Georgia, except and only to the
extent of procedural matters related to the perfection and enforcement of
Lender’s rights and remedies against the real and personal property collateral,
which matters shall be governed by the laws of the State of Arkansas.  However,
in the event that the enforceability or validity of any provision of this
Agreement is challenged or questioned, such provision shall be governed by which
whichever applicable state or federal law would uphold or would enforce such
challenged or questioned provision.  The loan transaction which is evidenced by
this Note has been applied for, considered, approved and made, and all necessary
loan documents have been accepted by Lender in the State of Georgia.

 

If the Note is mutilated, lost, stolen or destroyed, then upon surrender thereof
(if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the undersigned shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.

 

 

 

MT. V PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(L.S.)

 

 

Christopher F. Brogdon, Manager

 

 

 

--------------------------------------------------------------------------------